                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         PATRICK JOSEPH DOMAGALSKI                       CASE NO. 19-54704-MAR
                                                         CHAPTER 13
                                                         HONORABLE MARK A. RANDON
                   DEBTOR.
_________________________________/
DOUGLAS P. CHIMENTI (P67859)
Attorney for Debtor
15400 Nineteen Mile Rd., Suite 115
Clinton Township, MI 48038
(313) 961-3070
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
                         PROOF OF SERVICE OF AFFIDAVIT OF DEFAULT

        CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on October 5,
2020, a copy of the Affidavit of Default and this Proof of Service was served upon:

         Douglas P. Chimenti                                     Krispen S. Carroll
         Attorney for Debtor                                     Trustee
         15400 Nineteen Mile Rd., Suite 115                      719 Griswold, Suite 1100
         Clinton Township, MI 48038                              Detroit, MI 48226

electronically pursuant to the court notice of service, and to those not electronically registered by first
class mail, postage fully prepaid thereon.

                                                 O’REILLY RANCILIO P.C.

                                                 /s/ Craig S. Schoenherr, Sr.
                                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                                 Attorney for Creditor
                                                 12900 Hall Road, Suite 350
                                                 Sterling Heights, MI 48313-1151
                                                 (586) 726-1000
                                                 ecf@orlaw.com
DATED: October 5, 2020




  19-54704-mar        Doc 48      Filed 10/05/20      Entered 10/05/20 16:54:05           Page 1 of 1
